
	

113 HR 4558 IH: Flood Insurance Market Parity and Modernization Act of 2014
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4558
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Mr. Ross (for himself and Mr. Murphy of Florida) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To clarify the authority of States to regulate private flood insurance coverage.
	
	
		1.Short titleThis Act may be cited as the Flood Insurance Market Parity and Modernization Act of 2014.
		2.Authority of States to regulate private flood insuranceParagraph (7) of section 102(b) of the Flood Disaster Protection Act of 1973 (42 U.S.C.
			 4012a(b)(7)) is amended to read as follows:
			
				(7)Private flood insurance definedIn this subsection, the term private flood insurance means an insurance policy that—
					(A)provides flood insurance coverage;
					(B)is issued by an insurance company that is—
						(i)licensed, admitted, or otherwise approved to engage in the business of insurance in the State or
			 jurisdiction in which the insured building is located, by the insurance
			 regulator of that State or jurisdiction; or
						(ii)eligible as a nonadmitted insurer to provide insurance in the State or jurisdiction where the
			 property to be insured is located, in accordance with sections 521 through
			 527 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (15
			 U.S.C. 8201–6); and
						(C)is issued by an insurance company that is not otherwise disapproved as a surplus lines insurer by
			 the insurance regulator of the State or jurisdiction where the property to
			 be insured is located.
		
